DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The amendments introduce the term “augmented measurement” into claims 1 and 16.  Since Examiner can not find a special definition of this term in the specification, it has been interpreted to mean a measurement that has been increased or expanded in any sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohaghegh (2015/0300151) in view of Patterson (4,718,011).
Regarding claim 1, Mohaghegh discloses a method, comprising:
(see paragraphs 56-59) in response to one or more geological service objectives (hydrocarbon exploration; see paragraph 3) and a geological service experience information set (see paragraphs 58, 60, and 62);
augmenting the geological service characterization process by machine learning in response to a training information set (see paragraph 60); 
generating an augmented geological service characterization process in response to the augmentation (see paragraphs 60-63), ... ; and
updating the generated result with new data as it becomes available (see paragraph 60).

Mohaghegh does not disclose the generating the augmented geological service characterization process including generating a data acquisition protocol to be conducted using a data acquisition system, and the generating the data acquisition protocol including specifying a set of augmented measurements to be taken using the data acquisition system; and 
adding the set of augmented measurements to the training information set to provide improved workflows for exploration and resource production activities.

Patterson discloses automatically selecting which of several geophysical measurements to make, when to make them, and in what order (see column 7, lines 27-46; column 9, lines 16-25; and column 10, lines 44-63), as well as the ability to augment measurements in the sense of varying their number or frequency (see column 10, lines 54-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Mohaghegh to include generating the augmented geological service characterization process including generating a data acquisition protocol to be conducted using a data acquisition system, and the generating the data acquisition protocol including (see column 7, lines 27-46; column 9, lines 16-25; and column 10, lines 44-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Mohaghegh and Patterson to include adding the set of augmented measurements to the training information set, similarly to the invention of Mohaghagh, in order to enhance drilling efficiency and solve potential problems, as suggested by Mohaghegh (see paragraph 61).
This combination of references meets the remaining limitation, to provide improved workflows for exploration and resource production activities (see Mohaghegh; paragraph 61).

Regarding claim 2, this combination of references further teaches the method of claim 1, wherein the data acquisition protocol is automatically generated by an acquisition advisor unit in response to the one or more geological service objectives and the geological service experience information set (this follows from the modification incorporating the automatic generation of the data acquisition protocol of Patterson in response to the objectives and experience information set of Mohaghegh).
Regarding claim 3, this combination of references further teaches the method of claim 1, wherein the generating the geological service characterization process includes generating a data analysis process to be conducted using a data analysis system (see paragraph 67 of Mohaghegh).
Regarding claim 4, this combination of references further teaches the method of claim 3, wherein the generating the data analysis process includes generating a workflow to analyze a measurement received from the data acquisition system (see paragraph 67 of Mohaghegh).
(see paragraph 67 of Mohaghegh).
Regarding claim 6, this combination of references further teaches the method of claim 4, wherein the workflow is automatically generated by a workflow builder unit in response to the one or more geological service objectives and the geological service experience information set (see paragraph 67 of Mohaghegh).
Regarding claim 7, this combination of references further teaches the method of claim 4, wherein generating the data analysis process includes defining a parameter used in the data analysis process (see paragraph 67 of Mohaghegh).
Regarding claim 8, this combination of references further teaches the method of claim 1, further comprising generating the training information set in response to information collected by the geological service characterization process and storing the training information set in a training database (see paragraphs 58-63 of Mohaghegh).
Regarding claim 9, this combination of references further teaches the method of claim 8, wherein the generating the training information set includes collecting a measurement, a parameter, and a quantity of interest generated in response to the geological service characterization process (see paragraphs 58-63 of Mohaghegh).
Regarding claim 10, this combination of references further teaches the method of claim 8, wherein the generating the training information set includes collecting an augmented measurement, an augmented parameter, and an enhanced quantity of interest generated in response to the augmented geological service characterization process (this follows from the modification incorporating the augmented parameters and measurements of Patterson into Mohaghegh’s generation of the training set).
Regarding claim 11, this combination of references further teaches the method of claim 1, wherein the augmenting the geological service characterization process includes classifying information in the training information set (see paragraph 66 of Mohaghegh).
(see paragraph 66 of Mohaghegh).
Regarding claim 13, this combination of references further teaches the method of claim 12, wherein the classifying includes performing a user-supervised classification process on the training information set (see paragraph 66 of Mohaghegh).
Regarding claim 14, this combination of references further teaches the method of claim 12, wherein the classifying the training information set generates at least one of a data class definition, a characteristic measurement of a class, a class-based regression model, and a parameter selection used in the augmented geological service characterization process (see paragraphs 66-67 of Mohaghegh).
Regarding claim 15, this combination of references further teaches the method of claim 1, wherein the generating the augmented geological service characterization process includes generating an augmented data acquisition protocol in response to the machine learning (this follows from the modification incorporating the augmented data acquisition protocol of Patterson into Mohaghegh’s machine learning).

Regarding claim 16, see the foregoing rejection of claim 1, for all limitations except the following:
Regarding claim 16, Mohaghegh discloses an apparatus, comprising:
a memory (see paragraph 7); and
a processor that, when executing instructions stored on the memory (see paragraph 7), provides:
... (limitations comparable to that of claim 1).

Regarding claim 17, this combination of references further teaches a system, comprising:
a data acquisition system configured to obtain a measurement according to a data acquisition program (see paragraph 62 of Mohaghegh);
(see paragraphs 7, 58-63, and 66-67 of Mohaghegh); and
a data storage system coupled to the data processing device, the data storage system configured to store the training information set (see paragraphs 7, 58-63, and 66-67 of Mohaghegh).

Regarding claim 18, see the foregoing rejection of claim 1, for all limitations except the following.
Regarding claim 18, Mohaghegh further discloses the limitations:
determining (see paragraph 60) a quantity of interest (any of the quantities of interest identified in paragraph 63) using one or more predicted parameters from a training information set for analyzing the set of measurements (see paragraphs 60, 61, and 63).
Regarding claim 18, Mohaghegh does not disclose a method for generating a data acquisition program, comprising:
receiving, at an input interface, a geological service objective;
... ; and
providing an output indicative of the quantity of interest including the specification of the set of measurements.

Examiner takes official notice that it is well-known and common knowledge to receive input of relevant information at an input interface, and to provide an output of the results of processing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Mohaghegh to include receiving, at an input interface, a geological service objective; ... ; and providing an output indicative of the quantity of interest including the specification of the set of measurements, because such a modification would have combined KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 
This combination of references meets the remaining limitation, to provide improved workflows for exploration and resource production activities (see Mohaghegh; paragraph 61).

Regarding claim 19, see the foregoing rejections of claims 1 and 4.
Regarding claim 20, see the foregoing rejections of claims 1, 4, and 18.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/1/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks in the paragraph bridging paragraphs 8 and 9 of the reply, Examiner agrees that the amended claims overcome the 101 rejection by integrating the abstract ideas into a practical application.
Applicant’s arguments, see remarks, filed 7/1/21, with respect to the art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on a new interpretation of the references.  Regarding Applicant’s remarks on page 11 of the reply, Examiner agrees that the current amendment overcomes the previous rejection.  However, said amendment necessitated further search and consideration, which led to the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852